1

2

3

4

5                                            UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
6      AUSTIN MUTUAL INSURANCE                                 No. C18-1202 RSM
       COMPANY,
7                                                              STIPULATION AND ORDER
                                          Plaintiff,           CONTINUING INITIAL
8                                  v.                          SCHEDULING DATES

9      ROBERT BURGESS et al.,

                                          Defendants.
10
                                                        STIPULATION
11
                   Plaintiff Austin Mutual Insurance Company, Defendants Robert Burgess and Beverage
12
     Specialists, Inc., and Defendant Lotus Lifestyle, LLC (collectively, “the Parties”) through their
13   attorneys of record, stipulate and agree that good cause exists to further extend the Initial

14   Scheduling Dates in this action by an additional 14 days (Dkt. 5, as amended at Dkt.8 ).

15                 Good cause exists to further extend the deadlines because the Parties participated in

     mediation on October 15, 2018 and are currently attempting to reach a settlement agreement
16
     that would resolve the claims at issue herein. The Parties believe it would be beneficial to
17
     attempt settlement at this time in lieu of engaging in initial discovery. This is the second
18
     request for a 14-day extension of these deadlines.
19                 For these reasons, the Parties hereby agree to extend the Initial Scheduling Dates by an

20   additional 14 days.



     STIPULATATION AND ORDER CONTINUING
     INITIAL SCHEDULING DATES – 1                                          LETHER & ASSOCIATES PLLC.
     S:\Martinez\Austin 18-1202.stip-ord-ext.docx                          1848 WESTLAKE AVENUE N, SUITE 100
                                                                                    SEATTLE, WA 98109
                                                                            P: (206) 467-5444 F: (206) 467-5544
1           DATED this 17th day of October, 2018.

     LETHER & ASSOCIATES, PLLC                                 SIDERIUS, LONERGAN & MARTIN, LLP
2
                                                              By: /s/ Frank Siderius
3    By: /s/ Thomas Lether _                                    Frank R. Siderius, WSBA #7759
     Thomas Lether, WSBA #18089                                Michael F. Sherman, WSBA #45485
4    Westin McLean, WSBA# 46462                                 500 Union Street, Ste. 847
     1848 Westlake Avenue N, Suite 100                          Seattle, WA 98101
     Seattle, WA 98109
                                                                206-624-2800
5    Telephone: 206-467-5444
                                                                franks@sidlon.com
     Facsimile: 206-467-5544
                                                                msherman@sidlon.com
6    tlether@letherlaw.com
                                                                Attorney for Defendants Robert Burgess
     wmclean@letherlaw.com
                                                                and Beverage Specialists, Inc.
     Attorney for Plaintiff
7
     LANE POWELL PC
8
     By: /s/ Tiffany Scott Connors_
9    Tiffany Scott Connors, WSBA # 41740
     1420 Fifth Avenue, Suite 4200
     P.O. Box 91302
10   Seattle, WA 98111-9402
     Telephone: 206.223.7000
11   Facsimile: 206.223.7107
     Email: connorst@lanepowell.com
     Attorney for Defendant Lotus Lifestyle, LLC
12
                                                        ORDER
13
                   Based on the Parties’ Stipulation, and finding that there is good cause to continue initial
14
     scheduling dates, it is hereby ORDERED that the Initial Scheduling Dates in this matter are

15   extended by an additional 14 days as follows:

16                 Deadline for FRCP 26(f) Conference:                  November 2, 2018

                   Initial Disclosure Pursuant to
17
                   FRCP 26(a)(1):                                       November 9, 2018

18
                   Combined Joint Status Report and Discovery
19                 Plan as Required by FRCP 26(f) and
                   Local Civil Rule 26(f):
20
                                                                        November 16, 2018



     STIPULATATION AND ORDER CONTINUING
     INITIAL SCHEDULING DATES – 2                                            LETHER & ASSOCIATES PLLC.
     S:\Martinez\Austin 18-1202.stip-ord-ext.docx                            1848 WESTLAKE AVENUE N, SUITE 100
                                                                                      SEATTLE, WA 98109
                                                                              P: (206) 467-5444 F: (206) 467-5544
1

2
                   DATED this 18th day of October 2018.

3

4                                                    A
                                                     RICARDO S. MARTINEZ
5                                                    CHIEF UNITED STATES DISTRICT JUDGE


6    Presented by:

7    LETHER & ASSOCIATES, PLLC                            SIDERIUS, LONERGAN & MARTIN, LLP

8                                                     By: /s/ Frank Siderius       .
     By: /s/ Thomas Lether _                            Frank R. Siderius, WSBA #7759
     Thomas Lether, WSBA #18089                        Michael F. Sherman, WSBA #45485
9    Westin McLean, WSBA# 46462                         500 Union Street, Ste. 847
     1848 Westlake Avenue N, Suite 100                  Seattle, WA 98101
     Seattle, WA 98109
10   Telephone: 206-467-5444
                                                        Telephone: 206-624-2800
                                                        franks@sidlon.com
     Facsimile: 206-467-5544
11                                                      msherman@sidlon.com
     tlether@letherlaw.com
                                                        Attorney for Defendants Robert Burgess and
     wmclean@letherlaw.com
                                                        Beverage Specialists, Inc.
12   Attorney for Plaintiffs

13   LANE POWELL PC

14   By: /s/ Tiffany Scott Connors_
     Tiffany Scott Connors, WSBA # 41740
15   1420 Fifth Avenue, Suite 4200
     P.O. Box 91302
     Seattle, WA 98111-9402
16   Telephone: 206.223.7000
     Facsimile: 206.223.7107
17   Email: connorst@lanepowell.com
     Attorney for Defendant Lotus Lifestyle, LLC
18

19

20


     STIPULATATION AND ORDER CONTINUING
     INITIAL SCHEDULING DATES – 3                                     LETHER & ASSOCIATES PLLC.
     S:\Martinez\Austin 18-1202.stip-ord-ext.docx                     1848 WESTLAKE AVENUE N, SUITE 100
                                                                               SEATTLE, WA 98109
                                                                       P: (206) 467-5444 F: (206) 467-5544
